Exhibit 10.1

INDEMNIFICATION AGREEMENT

This Agreement (this “Agreement”) is made and entered into as of [●], 2015, by
and between PDC Energy, Inc. (the “Corporation”), and [●] (“Indemnitee”).

RECITALS

Highly competent and experienced persons may be reluctant to serve corporations
as directors or in other capacities unless they are provided with adequate
protection through insurance and/or indemnification against risks of claims and
actions against them arising out of their service to and activities on behalf of
the corporation. The Board of Directors of the Corporation (the “Board of
Directors”) has determined that in order to attract and retain qualified
individuals, the Corporation will contractually obligate itself to indemnify and
hold harmless, and to advance expenses on behalf of, Indemnitee and other
similarly situated persons to the fullest extent permitted by applicable law so
that they will serve or continue to serve the Corporation free from undue
concern that they will not be adequately protected.

This Agreement is a supplement to and in furtherance of the Certificate of
Incorporation and the Bylaws of the Corporation, and any resolutions adopted
pursuant thereto, and shall not be deemed a substitute therefor, nor to diminish
or abrogate any rights of Indemnitee thereunder.

AGREEMENTS

In consideration of the mutual covenants and agreements set forth herein and for
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties to this Agreement hereby agree as follows:

ARTICLE I

Certain Definitions

As used herein, the following words and terms shall have the following
respective meanings (whether singular or plural):

1. “Beneficial Owner” and “Beneficial Ownership” shall have the meanings set
forth in Rule 13d-3 promulgated under the Exchange Act as in effect on the date
hereof.

2. “Business Combination” means a reorganization, merger or consolidation of the
Corporation or a sale or other disposition of all or substantially all of the
assets of the Corporation.

3. “Bylaws” means the Bylaws of the Corporation, as amended from time to time
prior to the date hereof and as further amended or restated from time to time in
accordance with applicable law.

4. “Certificate of Incorporation” means the Certificate of Incorporation of the
Corporation, as amended from time to time prior to the date hereof and as
further amended or restated from time to time in accordance with applicable law.



--------------------------------------------------------------------------------

5. “Change in Control” means the occurrence of any of the following events:

(i) Acquisition of Stock by Third Party. The acquisition after the date of this
Agreement by any Person of Beneficial Ownership of thirty percent (30%) or more
of either (x) the then outstanding shares of Common Stock (the “Outstanding
Corporation Common Stock”), or (y) the combined voting power of the then
outstanding voting securities of the Corporation entitled to vote generally in
the election of directors (the “Outstanding Corporation Voting Securities”);
provided, however, that for purposes of this subparagraph (i), the following
acquisitions shall not constitute a Change of Control: (A) any acquisition
directly from the Corporation; (B) any acquisition by the Corporation; (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Corporation or any corporation controlled by the Corporation;
or (D) any acquisition pursuant to a transaction that complies with clauses (A),
(B) and (C) of paragraph (iii) below;

(ii) Change in the Board of Directors. Members of the Incumbent Board cease to
constitute at least a majority of the members of the Board of Directors;

(iii) Corporate Transactions. Consummation of a Business Combination unless
following such Business Combination (A) all or substantially all of the Persons
who were the Beneficial Owners, respectively, of the Outstanding Corporation
Common Stock and Outstanding Corporation Voting Securities immediately prior to
such Business Combination are the Beneficial Owners of, directly or indirectly,
more than fifty percent (50%) of, respectively, the then outstanding shares of
common equity and the combined voting power of the then outstanding Voting
Securities, as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity which as a result of such
transaction owns the Corporation or all or substantially all of the
Corporation’s assets either directly or through one or more Subsidiaries),
(B) no Person (excluding any employee benefit plan (or related trust) of the
Corporation or the entity resulting from such Business Combination) is the
Beneficial Owner, directly or indirectly, of thirty percent (30%) or more of,
respectively, the then outstanding shares of common equity of the entity
resulting from such Business Combination or the combined voting power of the
then outstanding Voting Securities of such entity, except to the extent that
such ownership results solely from ownership of the Corporation that existed
prior to the Business Combination, and (C) at least a majority of the members of
the board of directors or other similar governing body of the entity resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board of
Directors, providing for such Business Combination; or

(iv) Liquidation. The approval by the stockholders of the Corporation of a
complete liquidation or dissolution of the Corporation, or an agreement or
series of agreements for the sale or disposition by the Corporation of all or
substantially all of the Corporation’s assets (or, if such approval is not
required, the decision by the Board of Directors to proceed with such a
liquidation, sale, or disposition in one transaction or a series of related
transactions).

6. “Claim” means an actual or threatened claim or request for relief which was,
is or may be made by reason of anything done or not done by Indemnitee in, or by
reason of any event or occurrence related to, Indemnitee’s Corporate Status.

 

2



--------------------------------------------------------------------------------

7. “Common Stock” means the common stock, par value $0.01 per share, of the
Corporation or any other capital stock of the Corporation into which such common
stock shall be reclassified or changed.

8. References to the “Corporation,” in connection with any merger or
consolidation, shall include not only the resulting or surviving company, but
also any constituent company or constituent of a constituent company, which, if
its separate existence had continued, would have had power and authority to
indemnify its directors, officers, employees or agents. The intent of this
provision is that a person who is or was a director of such constituent company
after the date hereof or is or was serving at the request of such constituent
company as a director, officer, employee, trustee or agent of another company,
partnership, joint venture, trust, employee benefit plan or other Enterprise
after the date hereof, shall stand in the same position under this Agreement
with respect to the resulting or surviving company, as the person would have
under this Agreement with respect to such constituent company if its separate
existence had continued.

9. “Corporate Status” means the status of a person who is, becomes or was a
director, officer, trustee, partner, member, employee, agent, fiduciary or
similar functionary of the Corporation or is, becomes or was serving at the
request of the Corporation as a director, officer, partner, member, manager,
venturer, proprietor, trustee, employee, agent, fiduciary or similar functionary
of another Enterprise. For purposes of this Agreement, the Corporation agrees
that Indemnitee’s service on behalf of or with respect to any Subsidiary of the
Corporation or any partnership of which the Corporation is a managing general
partner shall be deemed to be at the request of the Corporation.

10. “DGCL” means the Delaware General Corporation Law and any successor statute
thereto, as either of them may from time to time be amended.

11. “Disinterested Director” with respect to any request by Indemnitee for
indemnification hereunder, means a director of the Corporation who at the time
of the vote is not a party to the Proceeding in respect of which indemnification
is sought by Indemnitee.

12. “Enterprise” shall mean the Corporation and any other corporation,
constituent corporation (including any constituent of a constituent) absorbed in
a consolidation or merger to which the Corporation (or any of its wholly-owned
Subsidiaries) is a party, limited liability company, partnership, joint venture,
trust, employee benefit plan, or other enterprise of which Indemnitee is or was
serving at the request of the Corporation as a director, officer, trustee,
partner, member, employee, agent, fiduciary or similar functionary.

13. “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

14. “Expenses” means all attorneys’ fees and disbursements, retainers,
accountant’s fees and disbursements, private investigator fees and
disbursements, court costs, transcript costs, fees and expenses of experts,
witness fees and expenses, travel expenses, duplicating costs, printing and
binding costs, telephone charges, postage, delivery service fees and all other
disbursements, costs or expenses of the types customarily incurred in connection
with prosecuting, defending (including affirmative defenses and counterclaims),
preparing to prosecute or defend,

 

3



--------------------------------------------------------------------------------

investigating, being or preparing to be a witness in, or participating in or
preparing to participate in (including on appeal) a Proceeding. “Expenses” shall
also include such amounts as are incurred in connection with any appeal
resulting from any Proceeding (as defined below), including without limitation,
the principal, premium, security for, and other costs relating to any appeal or
similar bond.

15. “Incumbent Board” means (a) the individuals who, as of the date of this
Agreement, constitute the Board of Directors and (b) any other individual who
becomes a director of the Corporation after that date and whose election or
appointment by the Board of Directors, or nomination for election by the
Corporation’s stockholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board, but excluding, for purposes of
this clause (b), any such individual whose initial assumption of office occurs
as a result of an actual or threatened election contest with respect to the
election or removal of directors, or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Incumbent Board.

16. “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither contemporaneously is, nor
in the five years theretofore has been, retained to represent: (a) the
Corporation or Indemnitee in any matter material to either such party (other
than as Independent Counsel under this Agreement or similar agreements) or
(b) any other party to the Proceeding giving rise to a claim for indemnification
hereunder (other than, in each such case, with respect to matters concerning the
rights of Indemnitee under this Agreement, or of other indemnitees under similar
indemnification agreements). Notwithstanding the foregoing, the term
“Independent Counsel” shall not include any person who, under the applicable
standards of professional conduct then prevailing, would have a conflict of
interest in representing either the Corporation or Indemnitee in an action to
determine Indemnitee’s rights under this Agreement.

17. “Independent Directors” means the directors on the Board of Directors that
are independent directors under NASDAQ Listing Rule 5605(a)(2) or any successor
provision, or, if the Common Stock is not then quoted on NASDAQ, that qualify as
independent, disinterested, or a similar term as defined in the rules of the
principal securities exchange or inter-dealer quotation system on which the
Common Stock is then listed or quoted.

18. “NASDAQ” means the NASDAQ Stock Market.

19. “Person” means any individual, entity or group (within the meaning of
Sections 13(d)(3) and 14(d)(2) of the Exchange Act).

20. “Potential Change in Control” shall be deemed to have occurred if (i) any
Person shall have announced publicly an intention to take or consider taking
actions to effect a Change in Control, or commenced any action (such as the
commencement of a tender offer for the Common Stock or the solicitation of
proxies for the election of any of the Corporation’s directors) that, if
successful, would reasonably be expected to result in the occurrence of a Change
in Control, (ii)the Corporation enters into an agreement or arrangement, the
consummation of which would result in the occurrence of a Change in Control or
(iii) any other event occurs that the Board of Directors declares to be a
Potential Change of Control.

 

4



--------------------------------------------------------------------------------

21. “Proceeding” means any threatened, pending or completed action, suit,
arbitration, mediation, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing or any other actual, threatened or completed
proceeding, whether brought in the right of the Corporation or otherwise, and
whether of a civil (including intentional or unintentional tort claims),
criminal, administrative, arbitrative, legislative or investigative (formal or
informal) nature, including any appeal therefrom, in which Indemnitee was, is,
will or might be involved as a party, potential party, non-party witness or
otherwise by reason of the fact that Indemnitee is or was a director, officer,
employee or agent of the Corporation, by reason of any action (or failure to
act) taken by him or her or of any action (or failure to act) on his or her part
while acting as a director, officer, employee or agent of the Corporation, or by
reason of the fact that he or she is or was serving at the request of the
Corporation as a director, officer, trustee, general partner, managing member,
employee or agent of any other Enterprise, in each case whether or not serving
in such capacity at the time any liability or expense is incurred for which
indemnification, reimbursement, or advancement of expenses can be provided under
this Agreement.

22. “Subsidiary” means, with respect to any Person, any corporation or other
entity of which a majority of the voting power of the voting equity securities
or equity interest is owned, directly or indirectly, by that Person.

23. “Voting Securities” means any securities that vote generally in the election
of directors, in the admission of general partners, or in the selection of any
other similar governing body.

ARTICLE II

Services by Indemnitee

Indemnitee shall serve or continue to serve as a director of the Corporation for
so long as Indemnitee is duly elected or appointed or until Indemnitee tenders
his or her resignation or is removed. Indemnitee may from time to time also
agree to serve, as the Corporation may request from time to time, in another
capacity for the Corporation (including as an officer or another director
position) or as a director, officer, partner, member, manager, venturer,
proprietor, trustee, employee, agent, fiduciary or similar functionary of
another Enterprise. Indemnitee and the Corporation each acknowledge that they
have entered into this Agreement as a means of inducing Indemnitee to serve, or
continue to serve, the Corporation in such capacities. Indemnitee may at any
time and for any reason resign from such position or positions (subject to any
other contractual obligation or any obligation imposed by operation of law).
Nothing contained in this Agreement shall be construed as giving Indemnitee any
right to be retained in the employment of the Corporation or any of its
Subsidiaries or affiliated entities.

ARTICLE III

Indemnification

Section 3.1 General. Indemnitee shall be entitled, to the maximum extent
permitted by applicable law, to indemnification if, by reason of anything done
or not done by Indemnitee in, or by reason of any event or occurrence related
to, Indemnitee’s Corporate Status, Indemnitee is, was or becomes, or is
threatened to be made, a party to, or witness or other participant in any
Proceeding (including a Proceeding by or in the right of the Corporation to
procure a judgment in

 

5



--------------------------------------------------------------------------------

its favor). Pursuant to this Section 3.1, Indemnitee shall be indemnified
against any and all Expenses, judgments, penalties, fines and amounts paid in
settlement actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection with such Proceeding or any Claim, issue or matter therein.
Notwithstanding the foregoing, the obligations of the Corporation under this
Section 3.1 shall be subject to the condition that no determination (which, in
any case in which Independent Counsel is involved, shall be in a form of a
written opinion) shall have been made pursuant to Article IV that Indemnitee
would not be permitted to be indemnified under applicable law.

Section 3.2 Advancement of Expenses. The Corporation shall pay all Expenses
reasonably incurred by, or in the case of retainers to be incurred by, or on
behalf of Indemnitee (or, if applicable, reimburse Indemnitee for any and all
Expenses reasonably incurred by Indemnitee and previously paid by Indemnitee) in
connection with any Claim or Proceeding, whether brought by or in the right of
the Corporation or otherwise, in advance of any determination respecting
entitlement to indemnification pursuant to Article IV hereof (and shall continue
to pay such Expenses after such determination, and until it shall ultimately be
determined (in a final adjudication by a court from which there is no further
right of appeal or in a final adjudication of an arbitration pursuant to
Section 5.1 if Indemnitee elects to seek such arbitration) that Indemnitee is
not entitled to be indemnified by the Corporation against such Expenses) within
10 days after the receipt by the Corporation of (a) a written request from
Indemnitee requesting such payment or payments from time to time, whether prior
to or after final disposition of such Proceeding, and (b) a written affirmation
from Indemnitee of Indemnitee’s good faith belief that Indemnitee has met the
standard of conduct necessary for Indemnitee to be permitted to be indemnified
under applicable law. Any such payment by the Corporation is referred to in this
Agreement as an “Expense Advance”. In connection with any request for an Expense
Advance, if requested by the Corporation, Indemnitee or Indemnitee’s counsel
shall also submit an affidavit stating that the Expenses incurred were, or in
the case of retainers to be incurred are, reasonably incurred. Any dispute as to
the reasonableness of the incurrence of any Expense shall not delay an Expense
Advance by the Corporation, and the Corporation agrees that any such dispute
shall be resolved only upon the disposition or conclusion of the underlying
Claim against Indemnitee. Indemnitee hereby undertakes and agrees that
Indemnitee shall reimburse and repay the Corporation without interest for any
Expense Advances to the extent that it shall ultimately be determined (in a
final adjudication by a court from which there is no further right of appeal, or
in a final adjudication of an arbitration pursuant to Section 5.1, if Indemnitee
elects to seek such arbitration) that Indemnitee is not entitled to be
indemnified by the Corporation against such Expenses under the provisions of
this Agreement, the Certificate of Incorporation, the Bylaws, applicable law or
otherwise. Indemnitee shall not be required to provide collateral or otherwise
secure the undertaking and agreement described in the prior sentence.

Section 3.3 Indemnification for Additional Expenses. It is the intent of the
Corporation that, to the fullest extent permitted by law, Indemnitee not be
required to incur legal fees and other costs and expenses (of the types
described in the definition of Expenses in Article I) associated with the
interpretation, enforcement or defense of Indemnitee’s rights under this
Agreement by litigation, arbitration or otherwise because the cost and expense
thereof would substantially detract from the benefits intended to be extended to
Indemnitee hereunder. The Corporation shall indemnify Indemnitee against any and
all Expenses and, if requested by

 

6



--------------------------------------------------------------------------------

Indemnitee, shall (within two (2) business days of that request) advance those
Expenses to Indemnitee, that are incurred by Indemnitee in connection with any
claim asserted against, or action brought by, Indemnitee for (a) indemnification
or an Expense Advance by the Corporation under this Agreement or any other
agreement or provision of the Certificate of Incorporation or Bylaws now or
hereafter in effect relating to any Claim or Proceeding, (b) recovery under any
directors’ and officers’ liability insurance policies maintained by the
Corporation, or (c) enforcement of, or claims for breaches of, any provision of
this Agreement, in each of the foregoing situations, regardless of whether
Indemnitee ultimately is determined to be entitled to that indemnification,
Expense Advance, insurance recovery, enforcement, or damage claim, as the case
may be, and regardless of whether the nature of the proceeding with respect to
such matters is judicial, by arbitration, or otherwise; provided, however, with
respect to the foregoing clauses (a), (b) and (c), if Indemnitee is not wholly
successful on the underlying claims, then such indemnification and advancement
shall be only to the extent Indemnitee is successful on such underlying claims
or otherwise as permitted by law, whichever is greater. To the extent that it is
ultimately determined that Indemnitee is not wholly successful on the underlying
claims, the execution and delivery to the Corporation of this Agreement shall
constitute an undertaking providing that Indemnitee undertakes to repay, if
required by law, the amounts advanced (without interest) to the extent
Indemnitee is not successful on such underlying claims.

Section 3.4 Partial Indemnity. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Corporation for some or a portion of
the Expenses, judgments, fines, penalties, and amounts paid in settlement of a
Claim or Proceeding but not, however, for all of the total amount thereof, the
Corporation shall nevertheless indemnify Indemnitee for the portion thereof to
which Indemnitee is entitled. Moreover, notwithstanding any other provision of
this Agreement, to the extent that Indemnitee has been successful on the merits
or otherwise in defense of any or all Claims or Proceedings, or in defense of
any issue or matter therein, including dismissal without prejudice, Indemnitee
shall be indemnified against all Expenses incurred in connection therewith.

ARTICLE IV

Procedure for Determination of Entitlement to Indemnification

Section 4.1 Notification and Request by Indemnitee. Indemnitee agrees to notify
the Corporation promptly in writing upon being served with any summons,
citation, subpoena, complaint, indictment, information or other document
relating to any Proceeding or Claim that may be subject to indemnification or
hold harmless rights or Expense Advances hereunder. The written notification
shall include a description of the nature of the Proceeding or Claim and the
facts underlying the Proceeding or Claim. The failure of Indemnitee to so notify
the Corporation shall not relieve the Corporation of any obligation which it may
have to Indemnitee under this Agreement, or otherwise, except if and to the
extent that the Corporation is materially prejudiced thereby. To obtain
indemnification under this Agreement, Indemnitee shall submit to the Corporation
a written request for the Corporation to indemnify and hold harmless Indemnitee,
including therein or therewith such documentation and information as is
reasonably available to Indemnitee and is reasonably necessary to determine
whether and to what extent Indemnitee is entitled to indemnification following
the final disposition of such Proceeding or Claim, in accordance with this
Agreement. Following such a written request for indemnification by Indemnitee,
Indemnitee’s entitlement to indemnification shall be determined according to

 

7



--------------------------------------------------------------------------------

Section 4.2. Following such a written request, or a request for an Expense
Advance under Section 3.2, the Corporation shall be entitled to assume the
defense of the Proceeding or Claim with counsel reasonably acceptable to
Indemnitee, upon the delivery to Indemnitee of written notice of its election to
do so within 30 days of its receipt of the written request. After delivery of
such written request and the retention of such counsel by the Corporation, the
Corporation shall not be liable to Indemnitee under this Agreement for any fees
of counsel subsequently incurred by Indemnitee with respect to the same action
or proceeding; provided, however, that (a) Indemnitee shall have the right to
employ Indemnitee’s counsel in any such Proceeding or Claim at Indemnitee’s
expense and (b) if (i) the employment of counsel by Indemnitee has been
previously authorized by the Corporation, (ii) Indemnitee shall have reasonably
concluded that there is a conflict of interest between the Indemnitee and the
Corporation in the conduct of any such defense, or (iii) the Corporation shall
not continue to retain such counsel to defend such Proceeding or Claim, then the
fees and expenses of Indemnitee’s counsel shall be at the expense of the
Corporation.

Section 4.2 Determination of Request. Upon written request by Indemnitee for
indemnification pursuant to Section 4.1 hereof, a determination, if required by
applicable law, with respect to whether Indemnitee is permitted under applicable
law to be indemnified, shall be made in accordance with the terms of
Section 4.4, in the specific case as follows:

(a) If a Potential Change in Control or a Change in Control shall have occurred,
by Independent Counsel (selected in accordance with Section 4.3) in a written
opinion to the Board of Directors, a copy of which opinion shall be delivered to
Indemnitee, unless Indemnitee shall request that such determination be made by
the Board of Directors, or a committee of the Board of Directors, in which case
by the person or persons or in the manner provided for in clause (i) or (ii) of
Section 4.2(b) below; or

(b) If a Potential Change in Control or a Change in Control shall not have
occurred, (i) by the Board of Directors by a majority vote of the Disinterested
Directors even though less than a quorum of the Board of Directors, or (ii) by a
majority vote of a committee consisting solely of two (2) or more Disinterested
Directors designated to act in the matter by a majority vote of all
Disinterested Directors, even though less than a quorum of the Board of
Directors, or (iii) if there are no Disinterested Directors or, if such
Disinterested Directors so direct, by Independent Counsel in a written opinion
to the Board of Directors, a copy of which shall be delivered to Indemnitee,
with Independent Counsel being selected by a vote of the Disinterested Directors
as set forth in clauses (i) or (ii) of this Section 4.2(b), or if such vote is
not obtainable or such a committee of Disinterested Directors cannot be
established, by a majority vote of the Board of Directors, or (iv) if Indemnitee
and the Corporation agree, by the stockholders of the Corporation in a vote that
excludes the shares held by directors who are not Disinterested Directors.

If it is so determined that Indemnitee is permitted to be indemnified under
applicable law, payment to Indemnitee shall be made within ten (10) days after
such determination. Indemnitee shall cooperate with the person or persons making
such determination with respect to Indemnitee’s entitlement to indemnification,
including providing to such person or persons upon reasonable advance request
any documentation or information that is not privileged or otherwise

 

8



--------------------------------------------------------------------------------

protected from disclosure and that is reasonably available to Indemnitee and is
reasonably necessary to such determination. Any costs or expenses (including
attorneys’ fees and disbursements) incurred by Indemnitee in so cooperating with
the person or persons making such determination shall be borne by the
Corporation (irrespective of the determination as to Indemnitee’s entitlement to
indemnification), and the Corporation shall indemnify and hold harmless
Indemnitee therefrom.

Section 4.3 Independent Counsel. If a Potential Change in Control or a Change in
Control shall not have occurred and the determination of entitlement to
indemnification is to be made by Independent Counsel, the Independent Counsel
shall be selected by (a) a majority vote of the Disinterested Directors, even
though less than a quorum of the Board of Directors or (b) if there are no
Disinterested Directors, by a majority vote of the Board of Directors, and the
Corporation shall give written notice to Indemnitee, within ten (10) days after
receipt by the Corporation of Indemnitee’s request for indemnification,
specifying the identity and address of the Independent Counsel so selected. If a
Potential Change in Control or a Change in Control shall have occurred and the
determination of entitlement to indemnification is to be made by Independent
Counsel, the Independent Counsel shall be selected by Indemnitee, and Indemnitee
shall give written notice to the Corporation, within ten (10) days after
submission of Indemnitee’s request for indemnification, specifying the identity
and address of the Independent Counsel so selected (unless Indemnitee shall
request that such selection be made by the Disinterested Directors or a
committee of the Board of Directors, in which event the Corporation shall give
written notice to Indemnitee within ten (10) days after receipt of Indemnitee’s
request for the Board of Directors or a committee of the Disinterested Directors
to make such selection, specifying the identity and address of the Independent
Counsel so selected). In either event, (i) such notice to Indemnitee or the
Corporation, as the case may be, shall be accompanied by a written affirmation
of the Independent Counsel so selected that it satisfies the requirements of the
definition of “Independent Counsel” in Article I and that it agrees to serve in
such capacity and (ii) Indemnitee or the Corporation, as the case may be, may,
within seven (7) days after such written notice of selection shall have been
given, deliver to the Corporation or to Indemnitee, as the case may be, a
written objection to such selection. Any objection to the selection of
Independent Counsel pursuant to this Section 4.3 may be asserted only on the
ground that the Independent Counsel so selected does not meet the requirements
of the definition of “Independent Counsel” in Article I, and the objection shall
set forth with particularity the factual basis of such assertion. If such
written objection is timely made, the Independent Counsel so selected may not
serve as Independent Counsel unless and until a court of competent jurisdiction
(the “Court”) has determined that such objection is without merit. In the event
of a timely written objection to a choice of Independent Counsel, the party
originally selecting the Independent Counsel shall have seven (7) days to make
an alternate selection of Independent Counsel and to give written notice of such
selection to the other party, after which time such other party shall have five
(5) days to make a written objection to such alternate selection. If, within
thirty (30) days after submission of Indemnitee’s request for indemnification
pursuant to Section 4.1, no Independent Counsel shall have been selected and not
objected to, either the Corporation or Indemnitee may petition the Court for
resolution of any objection that shall have been made by the Corporation or
Indemnitee to the other’s selection of Independent Counsel and/or for the
appointment as Independent Counsel of a person selected by the Court or by such
other person as the Court shall designate, and the person with respect to whom
an objection is so resolved or the person so appointed shall act as Independent
Counsel under Section 4.2. The

 

9



--------------------------------------------------------------------------------

Corporation shall pay any and all fees and expenses reasonably incurred by such
Independent Counsel in connection with acting pursuant to Section 4.2, and the
Corporation shall pay all fees and expenses reasonably incurred incident to the
procedures of this Section 4.3, regardless of the manner in which such
Independent Counsel was selected or appointed. Upon the due commencement of any
judicial proceeding or arbitration pursuant to Section 5.1, Independent Counsel
shall be discharged and relieved of any further responsibility in such capacity
(subject to the applicable standards of professional conduct then prevailing).

Section 4.4 Presumptions and Effect of Certain Proceedings.

(a) Indemnitee shall be presumed to be entitled to indemnification under this
Agreement upon submission of a request for indemnification under Section 4.1,
and the Corporation shall have the burden of proof to overcome that presumption
in reaching a determination contrary to that presumption. Such presumption shall
be used by Independent Counsel (or other person or persons determining
entitlement to indemnification) as a basis for a determination of entitlement to
indemnification unless the Corporation provides information sufficient to
overcome such presumption by clear and convincing evidence or unless the
investigation, review and analysis by Independent Counsel (or such other person
or persons) convinces Independent Counsel by clear and convincing evidence that
the presumption should not apply. Neither the failure of the Corporation
(including by its directors or Independent Counsel) to have made a determination
prior to the commencement of any action pursuant to this Agreement that
indemnification is proper in the circumstances because Indemnitee has met the
applicable standard of conduct, nor an actual determination by the Corporation
(including by its directors or Independent Counsel) that Indemnitee has not met
such applicable standard of conduct, shall be a defense to the action or create
a presumption that Indemnitee has not met the applicable standard of conduct.

(b) If the person or persons empowered or selected pursuant to Article IV to
determine whether Indemnitee is entitled to indemnification shall not have made
a determination within sixty (60) days after receipt by the Corporation of the
request by Indemnitee therefor, the requisite determination of entitlement to
indemnification shall be deemed to have been made, and Indemnitee, to the
fullest extent not prohibited by applicable law, shall be entitled to such
indemnification, absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact by Indemnitee necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) a final judicial determination that any or all such
indemnification is prohibited under applicable law; provided, however, that such
sixty (60) day period may be extended for a reasonable time, not to exceed an
additional thirty (30) days, if the person or persons making the determination
with respect to entitlement to indemnification in good faith require such
additional time to obtain or evaluate documentation and/or information relating
to such determination; and provided, further, that the sixty (60) day limitation
set forth in this Section 4.4(b) shall not apply, and such period shall be
extended as necessary, (A) if within thirty (30) days after receipt by the
Corporation of the request for indemnification under Section 4.1, Indemnitee and
the Corporation have agreed, and the Board of Directors has resolved to submit
such determination to the stockholders of the Corporation, pursuant to
Section 4.2(b), for their

 

10



--------------------------------------------------------------------------------

consideration at an annual meeting of stockholders to be held within ninety
(90) days after such agreement and such determination is made thereat, or a
special meeting of stockholders is called within thirty (30) days after such
receipt for the purpose of making such determination, such meeting is held for
such purpose within sixty (60) days after having been so called and such
determination is made thereat, or (B) if the determination of entitlement to
indemnification is to be made by Independent Counsel pursuant to Section 4.2(a),
in which case the applicable period shall be as set forth in Section 5.1(c).

(c) The termination of any Proceeding, Claim, issue or matter, by judgment,
order, settlement (whether with or without court approval) or conviction, or
upon a plea of nolo contendere or its equivalent, shall not (except as otherwise
expressly provided in this Agreement) by itself adversely affect the rights of
Indemnitee to indemnification or create a presumption that (i) Indemnitee failed
to meet any particular standard of conduct, (ii) Indemnitee had any particular
belief, or (iii) a court has determined that indemnification is not permitted by
applicable law. Indemnitee shall be deemed to have been found liable in respect
of any Claim, issue or matter only after Indemnitee shall have been so adjudged
by the Court after exhaustion of all appeals therefrom.

ARTICLE V

Certain Remedies of Indemnitee

Section 5.1 Indemnitee Entitled to Adjudication in an Appropriate Court. If
(a) a determination is made pursuant to Article IV that Indemnitee is not
entitled to indemnification under this Agreement, (b) there has been any failure
by the Corporation to make timely payment or advancement of any amounts due
hereunder (including, without limitation, any Expense Advances) or (c) the
determination of entitlement to indemnification is to be made by Independent
Counsel pursuant to Section 4.2 and such determination shall not have been made
and delivered in a written opinion within ninety (90) days after the latest of
(i) such Independent Counsel’s being appointed, (ii) the overruling by the Court
of objections to such counsel’s selection, or (iii) expiration of all periods
for the Corporation or Indemnitee to object to such counsel’s selection,
Indemnitee shall be entitled to commence an action seeking an adjudication in
the Court of Indemnitee’s entitlement to such indemnification or advancements
due hereunder, including, without limitation, Expense Advances. Alternatively,
Indemnitee, at Indemnitee’s option, may seek an award in arbitration to be
conducted by a single arbitrator pursuant to the Commercial Arbitration Rules of
the American Arbitration Association. Indemnitee shall commence such action
seeking an adjudication or an award in arbitration within 180 days following the
date on which Indemnitee first has the right to commence such action pursuant to
this Section 5.1, or such right shall expire. The Corporation agrees not to
oppose Indemnitee’s right to seek any such adjudication or award in arbitration
and it shall continue to pay Expense Advances pursuant to Section 3.2 until it
shall ultimately be determined (in a final adjudication by a court from which
there is no further right of appeal or in a final adjudication of an arbitration
pursuant to this Section 5.1 if Indemnitee elects to seek such arbitration) that
Indemnitee is not entitled to be indemnified by the Corporation against such
Expenses. Except as set forth herein, the provisions of Delaware law (without
regard to its conflict of laws rules) shall apply to any such arbitration. If
Indemnitee commences a judicial proceeding or arbitration pursuant to this
Section 5.1, Indemnitee shall not be required to reimburse the Corporation for
any advances pursuant to Section 3.2, until a final determination is made with
respect to

 

11



--------------------------------------------------------------------------------

Indemnitee’s entitlement to indemnification (as to which all rights of appeal
have been exhausted or lapsed).

Section 5.2 Adverse Determination Not to Affect any Judicial Proceeding. If a
determination shall have been made pursuant to Article IV that Indemnitee is not
entitled to indemnification under this Agreement, any judicial proceeding or
arbitration commenced pursuant to this Agreement shall be conducted in all
respects as a de novo trial or arbitration on the merits, and Indemnitee shall
not be prejudiced by reason of such initial adverse determination. In any
judicial proceeding or arbitration commenced pursuant to this Agreement,
Indemnitee shall be presumed to be entitled to indemnification or advancement of
Expenses, as the case may be, under this Agreement and the Corporation shall
have the burden of proof to overcome such presumption and to show by clear and
convincing evidence that Indemnitee is not entitled to indemnification or
advancement of Expenses, as the case may be.

Section 5.3 Corporation Bound by Determination Favorable to Indemnitee in any
Judicial Proceeding or Arbitration. If a determination shall have been made or
deemed to have been made pursuant to Article IV that Indemnitee is entitled to
indemnification, the Corporation (a) shall be irrevocably bound by such
determination in any judicial proceeding or arbitration commenced pursuant to
this Article V and (b) shall be precluded from asserting that such determination
has not been made or that the procedure by which such determination was made is
not valid, binding and enforceable; provided, however, that the foregoing
clauses (a) and (b) and shall not be applicable in the event of (i) a
misstatement by Indemnitee of a material fact, or an omission of a material fact
by Indemnitee necessary to make Indemnitee’s statement not materially
misleading, in connection with the request for indemnification or (ii) a
prohibition of such indemnification, or a requirement that any indemnification
previously made be reimbursed to the Corporation, under applicable law.

Section 5.4 Corporation Bound by the Agreement. The Corporation, to the fullest
extent not prohibited by applicable law, shall be precluded from asserting in
any judicial proceeding or arbitration commenced pursuant to this Article V that
the procedures and presumptions of this Agreement are not valid, binding and
enforceable, and shall stipulate in any such court or before any such arbitrator
that the Corporation is bound by all the provisions of this Agreement.

ARTICLE VI

Contribution

Section 6.1 Contribution Payment. To the extent that the indemnification
provided for under any provision of this Agreement is determined (in the manner
hereinabove provided) not to be permitted under applicable law, then in the
event Indemnitee was, is, or becomes a party to or witness or other participant
in, or is threatened to be made a party to or witness or other participant in, a
Proceeding by reason of (or arising in part out of) Indemnitee’s Corporate
Status, the Corporation, in lieu of indemnifying Indemnitee, shall contribute to
the amount of any and all Expenses, judgments, fines, or penalties assessed
against or incurred or paid by Indemnitee on account of such Proceeding and to
any and all amounts paid in settlement of that Proceeding (including all
interest, assessments, and other charges paid in connection with such Expenses,
judgments, fines, penalties, or amounts paid in settlement) for which such

 

12



--------------------------------------------------------------------------------

indemnification is not permitted (“Contribution Amounts”), to the extent
permitted by applicable law, in such proportion as is appropriate to reflect the
relative fault with respect to the subject matter of the Proceeding giving rise
to the Contribution Amounts of Indemnitee, on the one hand, and of the
Corporation and any and all other parties (including officers and directors of
the Corporation other than Indemnitee) who may be at fault with respect to such
matter (collectively, including the Corporation, the “Third Parties”), on the
other hand.

Section 6.2 Relative Fault. The relative fault of the Third Parties and
Indemnitee shall be determined (a) by reference to the relative fault of
Indemnitee as determined by the court or other governmental agency assessing the
Contribution Amounts or (b) to the extent such court or other governmental
agency does not apportion relative fault, by the Independent Counsel (or such
other party which makes a determination pursuant to Article IV) after giving
effect to, among other things, the relative intent, knowledge, access to
information, and opportunity to prevent or correct the subject matter of the
Proceedings and other relevant equitable considerations of each party. The
Corporation and Indemnitee agree that it would not be just and equitable if
contribution pursuant to this Section 6.2 were determined by pro rata allocation
or any other method of allocation that does not take account of the equitable
considerations referred to in this Section 6.2.

ARTICLE VII

Miscellaneous

Section 7.1 Non-Exclusivity. The rights of Indemnitee to receive indemnification
and advancement of Expenses under this Agreement shall be in addition to, and
shall not be deemed exclusive of, any other rights Indemnitee shall be entitled
to under the DGCL or other applicable law, the Certificate of Incorporation
and/or Bylaws, any other agreement, vote of stockholders or a resolution of
directors, or otherwise. No amendment, alteration or repeal of the Certificate
of Incorporation and/or Bylaws or any provision thereof shall adversely affect
Indemnitee’s rights hereunder, and such rights shall be in addition to any
rights Indemnitee may have under the Certificate of Incorporation and/or Bylaws
and the DGCL or other applicable law. To the extent that there is a change in
the DGCL or other applicable law (whether by statute or judicial decision) that
allows greater indemnification by agreement than would be afforded currently
under the Certificate of Incorporation and/or Bylaws and this Agreement, it is
the intent of the parties hereto that Indemnitee shall enjoy by virtue of this
Agreement the greater benefit so afforded by such change. Any amendment,
alteration or repeal of the DGCL that adversely affects any right of Indemnitee
shall be prospective only and shall not limit or eliminate any such right with
respect to any Proceeding or Claim involving any occurrence or alleged
occurrence of any action or omission to act that took place before such
amendment or repeal.

Section 7.2 Subrogation. In the event of any payment by the Corporation under
this Agreement for which reimbursement is available under any insurance policy
or policies obtained by the Corporation, the Corporation shall be subrogated to
the extent of such payment to all of the rights of recovery of Indemnitee under
such insurance policy or policies, who shall execute all papers required and
take all action necessary to secure such rights, including execution of such
documents as are necessary to enable the Corporation to bring suit to enforce
such rights; provided, however, that all Expenses relating to such action shall
be borne by the Corporation.

 

13



--------------------------------------------------------------------------------

Section 7.3 Certain Settlement Provisions. The Corporation shall have no
obligation to indemnify Indemnitee under this Agreement for amounts paid in
settlement of a Proceeding or Claim without the Corporation’s prior written
consent. The Corporation shall not settle any Proceeding or Claim in any manner
that would impose any fine or other obligation on Indemnitee without
Indemnitee’s prior written consent. Neither the Corporation nor Indemnitee shall
unreasonably withhold or delay consent to any proposed settlement.

Section 7.4 Duration of Agreement. This Agreement shall continue for so long as
Indemnitee serves as a director, officer, employee, agent, fiduciary or similar
functionary of the Corporation or, at the request of the Corporation, as a
director, officer, partner, member, manager, venturer, proprietor, trustee,
employee, agent, fiduciary or similar functionary of another foreign or domestic
corporation, partnership, limited liability company, joint venture, sole
proprietorship, trust, employee benefit plan or other Enterprise, and thereafter
shall survive until and terminate upon the later to occur of: (a) the expiration
of ten (10) years after the latest date that Indemnitee shall have ceased to
serve in any such capacity; (b) the final termination of all pending Proceedings
in respect of which Indemnitee is granted rights of indemnification or
advancement of Expenses hereunder and of any proceeding commenced by Indemnitee
pursuant to Article IV relating thereto; or (c) the expiration of all statutes
of limitation applicable to possible Claims arising out of Indemnitee’s
Corporate Status.

Section 7.5 Amendment. This Agreement may not be modified or amended except by a
written instrument executed by or on behalf of each of the parties hereto.

Section 7.6 Waivers. The observance of any term of this Agreement may be waived
(either generally or in a particular instance and either retroactively or
prospectively) by the party entitled to enforce such term only by a writing
signed by the party against which such waiver is to be asserted. Unless
otherwise expressly provided herein, no delay on the part of any party hereto in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any party hereto of any right,
power or privilege hereunder operate as a waiver of any other right, power or
privilege hereunder nor shall any single or partial exercise of any right, power
or privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder.

Section 7.7 Entire Agreement. This Agreement and the documents expressly
referred to herein (including the Certificate of Incorporation and Bylaws)
constitute the entire agreement between the parties hereto with respect to the
matters covered hereby, and any other prior oral or written understandings or
agreements with respect to the matters covered hereby, including without
limitation any prior indemnification agreements, are expressly superseded by
this Agreement.

Section 7.8 Severability. If any provision of this Agreement (including any
provision within a single section, paragraph or sentence) or the application of
such provision to any Person or circumstance, shall be judicially declared to be
invalid, unenforceable or void, such decision shall not have the effect of
invalidating or voiding the remainder of this Agreement or affect the
application of such provision to other Persons or circumstances, it being the
intent and agreement of the parties that this Agreement shall be deemed amended
by modifying such provision to the extent necessary to render it valid, legal
and enforceable while preserving its intent, or if such

 

14



--------------------------------------------------------------------------------

modification is not possible, by substituting therefor another provision that is
valid, legal and enforceable and that achieves the same objective. Any such
finding of invalidity or unenforceability shall not prevent the enforcement of
such provision in any other jurisdiction to the maximum extent permitted by
applicable law.

Section 7.9 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given upon (a) confirmed delivery of a standard
overnight courier, or when delivered by hand or (b) the expiration of five
business days after the date mailed by certified or registered mail (return
receipt requested), postage prepaid, to the parties at the following addresses
(or at such other addresses for a party as shall be specified by like notice):

If to the Corporation, to it at:

PDC Energy, Inc.

1775 Sherman Street, Suite 3000

Denver, Colorado 80203

Attention: Dan Amidon

Email: dan.amidon@pdce.com

If to Indemnitee, to Indemnitee at:

[●]

Email: [●]

or to such other address, or to such other individuals as any party shall have
last designated by notice to the other parties. All notices and other
communications given to any party in accordance with the provisions of this
Agreement shall be deemed to have been given when delivered or sent to the
intended recipient thereof in accordance with and as provided in the provisions
of this Section 7.9.

Section 7.10 Governing Law. This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of Delaware, without
regard to its conflict of laws rules.

Section 7.11 Certain Construction Rules.

(a) The article and section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. As used in this Agreement, unless otherwise
provided to the contrary, (i) all references to days shall be deemed references
to calendar days, and (ii) any reference to a “Section” or “Article” shall be
deemed to refer to a section or article of this Agreement. The words “hereof,”
“herein” and “hereunder” and words of similar import referring to this Agreement
refer to this Agreement as a whole and not to any particular provision of this
Agreement. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.” Whenever the context may require, any pronoun used in this
Agreement

 

15



--------------------------------------------------------------------------------

shall include the corresponding masculine, feminine or neuter forms, and the
singular form of nouns, pronouns and verbs shall include the plural and vice
versa.

(b) For purposes of this Agreement, references to “other enterprises” shall
include employee benefit plans; references to “serving at the request of the
Corporation” shall include any service as a director, officer, employee, agent,
fiduciary or similar functionary of the Corporation which imposes duties on, or
involves services by, such director, nominee, officer, employee or agent with
respect to an employee benefit plan, its participants or beneficiaries; and a
person who acted in good faith and in a manner the person reasonably believed to
be in the interests of the participants and beneficiaries of an employee benefit
plan shall be deemed to have acted in a manner “not opposed to the best interest
of the Corporation” for purposes of this Agreement and the DGCL.

Section 7.12 Counterparts. This Agreement may be executed and delivered
(including electronically) in two or more counterparts, each of which shall be
deemed to be an original and all of which together shall be deemed to be one and
the same instrument, notwithstanding that both parties are not signatories to
the original or same counterpart.

Section 7.13 Certain Exclusions from Indemnification. The Corporation shall not
be obligated pursuant to the terms of this Agreement:

(a) To indemnify Indemnitee if (and to the extent that) a final decision by a
court or arbitration body having jurisdiction in the matter shall determine that
such indemnification is not lawful;

(b) To indemnify Indemnitee for the payment to the Corporation of profits
pursuant to Section 16(b) of the Exchange Act, or Expenses incurred by
Indemnitee for Proceedings in connection with such payment under Section 16(b)
of the Exchange Act;

(c) To indemnify Indemnitee for any reimbursement of the Corporation by
Indemnitee of any compensation pursuant to applicable law, including the
Sarbanes-Oxley Act of 2002 or the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010, any rule adopted thereunder or any related policy duly
adopted by the Corporation;

(d) To indemnify Indemnitee, prior to a Change in Control, in connection with
any Proceeding (or any part of any Proceeding) initiated by Indemnitee,
including any Proceeding (or any part of any Proceeding) initiated by Indemnitee
against the Corporation or its directors, officers, employees or other
indemnitees, unless (i) the Board of Directors authorized the Proceeding (or the
relevant part of the Proceeding) prior to its initiation, (ii) such payment
arises in connection with any counterclaim that the Corporation or its
directors, officers, employees or other indemnitees assert against Indemnitee or
any affirmative defense that the Corporation or its directors, officers,
employees or other indemnitees raise, which, by any doctrine of issue or claim
preclusion, could result in liability to Indemnitee, or (iii) the Corporation
provides the indemnification or hold harmless payment, in its sole discretion,
pursuant to the powers vested in the Corporation under applicable law; or

 

16



--------------------------------------------------------------------------------

(e) To make any payment to Indemnitee of amounts otherwise indemnifiable
hereunder, if and to the extent that Indemnitee has otherwise actually received
such payment under the Certificate of Incorporation and/or Bylaws, or any
insurance policy, contract, agreement or otherwise.

Section 7.14 Successors and Assigns. All of the terms and provisions of this
Agreement shall be binding upon, shall inure to the benefit of and shall be
enforceable by the parties hereto and their respective successors, permitted
assigns, heirs, executors, administrators and legal representatives.

[Signature page follows.]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered to be
effective as of the date first above written.

 

PDC ENERGY, INC. By:

 

Name: Title:

 

[●]

SIGNATURE PAGE TO

INDEMNIFICATION AGREEMENT

([●])